MEMORANDUM OF DECISION.
The Defendant, Malcolm Weaver, Jr., was convicted of rape, 17-A M.R.S.A. § 252 (1980); kidnapping, id., § 301; robbery, id., § 651; criminal threatening with a dangerous weapon (two counts), id., § 209; and theft of a firearm, id., § 353, following a jury trial in Superior Court (Androscoggin County). Upon appeal he challenges the sufficiency of the evidence supporting a finding of guilt for each of the six convictions.
A careful review of the record leads us to conclude that the Defendant’s challenge is without merit.
The entry is:
Appeal denied.
Judgment affirmed.
All concurring.